t c memo united_states tax_court thomas gerald roots and linda vesta roots petitioners v commissioner of internal revenue respondent docket no filed date petitioners move to dismiss for lack of jurisdiction on the grounds that the primary_adjustment in the notice_of_deficiency is wrong and the period of limitations on assessment expired before the notice_of_deficiency was issued held neither of these matters goes to the jurisdiction of this court and so petitioners' motion to dismiss is denied held further treating petitioners’ motion as a motion for summary_judgment on the limitations question there 1s a genuine issue of material fact a dispute about whether petitioners' purported signatures on a form_872 are genuine and so petitioners are not entitled to summary_judgment thomas gerald roots and linda vesta roots pro_se mark a weiner for respondent memorandum opinion chabot judge this matter is before us on petitioners’ motion to dismiss for lack of jurisdiction as indicated infra we also consider whether petitioners are entitled to summary_judgment we decide these matters on the basis of the parties' pleadings and motion papers respondent determined a deficiency in federal_income_tax and additions to tax under sec_6651 failure to timely file tax_return and a negligence etc against petitioners as follows additions to tax_year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure background when the petition was filed in the instant case petitioners resided in ventura california petitioners filed their tax_return on date a form_872 extending to date the time to asse sec_1 unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for the year in issue tax was timely executed by petitioners on date and by respondent on date a second form_872 extending to date the time to assess tax was timely executed by petitioners on date and by respondent on date respondent asserts that a third form_872 extending to date the time to assess tax was timely executed by petitioners on date and by respondent on date petitioners deny having executed this form_872 indeed they assert that each of them to the best of their knowledge and belief has never been presented in any way manner shape or form with a request to extend the time of statute sic till respondent sent a notice_of_deficiency to petitioners on date petitioners filed a timely petition from this notice_of_deficiency on date it appears that the major item of dispute on the merits is whether dollar_figure of gain on disposition of rental property is properly reportable for as respondent determined in the notice_of_deficiency or for as petitioners contend discussion petitioners' motion to dismiss for lack of jurisdiction focuses on two matters as follows the notice_of_deficiency erroneously determined that the income in question was reportable for instead of and the notice_of_deficiency was untimely because the period for assessment had expired on date more than months before the notice_of_deficiency was issued jurisdiction this court's jurisdiction to redetermine a deficiency depends on respondent's sending a notice_of_deficiency to a taxpayer and that taxpayer's filing with this court a timely petition that we redetermine the deficiency determined against that taxpayer in that notice_of_deficiency see normac inc 90_tc_142 and authorities there cited in the instant case respondent did determine a deficiency against petitioners for income_tax and additions to tax and petitioners filed a timely petition asking this court to redetermine that deficiency and those additions to tax this court is not deprived of jurisdiction even if respondent erred in one or more of the adjustments in the notice_of_deficiency jurisdiction depends on whether respondent determined a deficiency not on whether respondent was correct see eg 17_tc_681 also in a deficiency dispute the assertion of the bar of the statute_of_limitations is an affirmative defense and not a jurisdictional matter see 766_f2d_401 9th cir affg an order of this court 98_tc_607 thus this court does not lose jurisdiction of the instant case whether or not petitioners are correct in their contentions that the notice of deficiency's major adjustment is incorrect and the statute_of_limitations bars assessment of a deficiency we have not found sua sponte any other basis for questioning this court's jurisdiction in the instant case see normac inc normac international v commissioner t c pincite as a result we shall deny petitioners’ motion to dismiss for lack of jurisdiction summary_judgment it is evident that the notice_of_deficiency date was issued more than years after petitioners filed their tax_return date sec_6501 prohibits assessment of a deficiency under these circumstances unless there is an exception to the general period of limitations respondent's only response to petitioners’ statute_of_limitations contentions is to rely on a chain of form sec_872 see sec_6501 c because the parties have locked horns on the statute_of_limitations issue in the course of dealing with petitioners’ motion and resolution of this issue in petitioners’ favor would avoid the necessity of considering the instant case on the merits we have decided to treat petitioners' motion as a motion for summary_judgment under rule b tax_court rules_of_practice and procedure a motion for summary_judgment shall be granted only if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law petitioners as the moving parties have the burden of showing the absence of a genuine issue as to any material fact that is all doubts as to the existence of an issue of material fact must be resolved against the movant see eg 398_us_144 88_tc_794 respondent contends that there is a form_872 executed timely by petitioners and respondent that extended to date the time to assess tax petitioners contend that they did not execute that form_872 this is a genuine issue the matter of fact thus disputed appears to control the entire statute_of_limitations question thus the fact disputed is a material fact there is a genuine issue as to a material fact it follows that petitioners have failed to satisfy one of the requirements for summary_judgment and so summary_judgment will not be granted to petitioners on the statute_of_limitations issue thus petitioners' motion shall be denied even if it is treated as a motion for summary_judgment the instant case is set for trial on the merits at the date trial session of this court scheduled for los angeles the statute_of_limitations issue has been raised and so it is to be tried unless the parties settle this issue or settle the entire case if the parties fail to settle the matter then they are admonished to consider the effect of sec_6064 and comply with the requirements of the standing pre-trial order as to expert witness reports an appropriate order will be issued denying petitioners' motion sec_6064 signature presumed authentic the fact that an individual's name is signed to a return statement or other document shall be prima facie evidence for all purposes that the return statement or other document was actually signed by him the standing pre-trial order provides in pertinent part as follows unless otherwise permitted by the court upon timely request expert witnesses shall prepare a written report which shall be submitted directly to the undersigned and served upon each other party at least days before the first day of the trial session an expert witness' testimony may be excluded for failure to comply with this order and the provisions of rule f
